EXHIBIT 99.2 Consolidated Financial Statements December 31, 2014 and 2013 (Expressed in thousands of U.S. dollars) Management’s Responsibility for Financial Reporting The management of Eldorado Gold Corporation is responsible for the integrity and fair presentation of the financial information contained in this annual report. Where appropriate, the financial information, including financial statements, reflects amounts based on management’s best estimates and judgments. The financial statements have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Financial information presented elsewhere in the annual report is consistent with that disclosed in the financial statements. Management is responsible for establishing and maintaining adequate internal control over financial reporting. Management has established and maintains a system of internal accounting control designed to provide reasonable assurance that assets are safeguarded from loss or unauthorized use, financial information is reliable and accurate and transactions are properly recorded and executed in accordance with management’s authorization. This system includes established policies and procedures, the selection and training of qualified personnel and an organization providing for appropriate delegation of authority and segregation of responsibilities. Any system of internal control over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Management has a process in place to evaluate internal control over financial reporting based on the criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (1992) in Internal Control – Integrated Framework. Based on this assessment, management has concluded that as at December 31, 2014, the Company’s internal control over financial reporting was effective. The Board of Directors oversees management’s responsibility for financial reporting and internal control systems through an Audit Committee, which is composed entirely of independent directors. The Audit Committee meets periodically with management, the Company’s outside advisors and the independent auditors to review the scope and results of the annual audit and to review the financial statements and related financial reporting and internal control matters before the financial statements are approved by the Board of Directors and submitted to the Company’s shareholders. KPMG, an independent registered public accounting firm, appointed by the shareholders, has audited the Company’s financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) and has expressed its opinion in their report titled “Independent Auditors’ Report of Registered Public Accounting Firm”. The effectiveness of the Company’s internal control over financial reporting as at December31, 2014 has also been audited by KPMG, and their opinion is included in their report titled “Report of Independent Registered Public Accounting Firm”. Paul N. Wright Fabiana Chubbs Chief Executive Officer Chief Finnacial Officer February 19, 2015 Vancouver, British Columbia, Canada KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone Fax Internet (604) 691-3000 (604) 691-3031 www.kpmg.ca INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Eldorado Gold Corporation We have audited the accompanying consolidated financial statements of Eldorado Gold Corporation, which comprise the consolidated balance sheets as at December 31, 2014 and December 31, 2013, the consolidated income statements, statements of comprehensive income, changes in equity and cash flows for each of the years in the two-year period ended December 31, 2014, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Eldorado Gold Corporation as at December 31, 2014 and December 31, 2013, and its consolidated financial performance and its consolidated cash flows for each of the years in the two-year period ended December 31, 2014, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Eldorado Gold Corporation's internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992), and our report dated February 19, 2015expressed an unmodified (unqualified) opinion on the effectiveness of Eldorado Gold Corporation’s internal control over financial reporting. /s/ KPMG LLP Chartered Accountants Vancouver, Canada February 19, 2015 4 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone Fax Internet (604) 691-3000 (604) 691-3031 www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Eldorado Gold Corporation We have audited Eldorado Gold Corporation’s (the Company) internal control over financial reporting as of December31, 2014, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying report titled “Management’s Responsibility for Financial Reporting”. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December31, 2014, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (1992). We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as of December31, 2014 and December 31, 2013 and the related consolidated income statements, statements of comprehensive income, changes in equity and cash flows for each of the years in the two-year period ended December 31, 2014, and our report dated February 19, 2015 expressed an unmodified (unqualified) opinion on those consolidated financial statements. /s/ KPMG LLP Chartered Accountants Vancouver, Canada February 19, 2015 6 Eldorado Gold Corporation Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) Note December 31, 2014 December 31, 2013 $ $ ASSETS Current assets Cash and cash equivalents 6 Term deposits Restricted cash Marketable securities Accounts receivable and other 7 Inventories 8 Investments in associates 9 - Deferred income tax assets 17 Other assets 10 Defined benefit pension plan 16 Property, plant and equipment 11 Goodwill 12 LIABILITIES & EQUITY Current liabilities Accounts payable and accrued liabilities 13 Current debt 14 Debt 14 Other non-current liability 5(b) - Asset retirement obligations 15 Deferred income tax liabilities 17 Equity Share capital 18 Treasury stock ) ) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity attributable to shareholders of the Company Attributable to non-controlling interests Approved on behalf of the Board of Directors (Signed) Robert R. Gilmore Director (Signed) Paul N. Wright Director Date of approval:February 19, 2015 The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Income Statements (Expressed in thousands of U.S. dollars except per share amounts) For the year ended December 31 Note $ $ Revenue Metal sales Cost of sales Production costs 26 Inventory write-down - Depreciation and amortization Gross profit Exploration expenses General and administrative expenses Defined benefit pension plan expense 16 Share based payments 19 Impairment loss on property, plant and equipment and goodwill 11, 12 - Foreign exchange loss Operating profit (loss) ) Loss on disposal of assets Loss on marketable securities and other investments Loss on investments in associates Impairment loss on investment in associates 9 - Other income ) ) Asset retirement obligation accretion 15 Interest and financing costs 27 Writedown of assets Profit (loss) before income tax ) Income tax expense 17 Profit (loss) for the year ) Attributable to: Shareholders of the Company ) Non-controlling interests Profit (loss) for the year ) Weighted average number of shares outstanding (thousands) 28 Basic Diluted Earnings per share attributable to shareholders of the Company: Basic earnings (loss) per share ) Diluted earnings (loss) per share ) The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Statements of Comprehensive Income (Expressed in thousands of U.S. dollars) For the year ended December 31 Note $ $ Profit (loss) for the year ) Other comprehensive income (loss): Change in fair value of available-for-sale financial assets ) ) Realized losses (gains) on disposal of available-for-sale financial assets transferred to net income ) Actuarial gains (losses) on defined benefit pension plans 16 ) Total other comprehensive income (loss) for the year ) Total comprehensive income (loss) for the year ) Attributable to: Shareholders of the Company ) Non-controlling interests ) The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) For the year ended December 31 Note $ $ Cash flows generated from (used in): Operating activities Profit (loss) for the year ) Items not affecting cash Asset retirement obligation accretion Depreciation and amortization Unrealized foreign exchange loss Deferred income tax expense Loss on disposal of assets Loss on investment in associates Impairment loss on investment in associates - Writedown of assets Impairment loss on property, plant and equipment and goodwill - Loss on marketable securities and other investments Share based payments Defined benefit pension plan expense Property reclamation payments ) - Changes in non-cash working capital 20 ) ) Investing activities Net cash paid on acquisition of subsidiary 5 (a) ) - Purchase of property, plant and equipment ) ) Proceeds from the sale of property, plant and equipment Proceeds on production of tailings retreatment Purchase of marketable securities ) - Proceeds from the sale of marketable securities Investments in associates - ) Redemption of (investment in) term deposits ) Decrease (increase) in restricted cash 31 ) ) ) Financing activities Issuance of common shares for cash Proceeds from contributions net of dispositions from non-controlling interest 5 (b) Dividend paid to non-controlling interests ) ) Dividend paid to shareholders ) ) Purchase of treasury stock ) ) Long-term and bank debt proceeds Long-term and bank debt repayments ) ) Loan financing costs - ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year The accompanying notes are an integral part of these consolidated financial statements. Eldorado Gold Corporation Consolidated Statements of Changes in Equity (Expressed in thousands of U.S. dollars) For the year ended December 31, Note $ $ Share capital Balance beginning of year Shares issued upon exercise of share options, for cash Transfer of contributed surplus on exercise of options Transfer of contributed surplus on exercise of deferred phantom units Balance end of year Treasury stock Balance beginning of year ) ) Purchase of treasury stock ) ) Shares redeemed upon exercise of restricted share units Balance end of year ) ) Contributed surplus Balance beginning of year Share based payments Shares redeemed upon exercise of restricted share units ) ) Recognition of other non-current liability and related costs 5(b) ) - Partial reversal of non-controlling interest acquired on buy-out - Transfer to share capital on exercise of options and deferred phantom units ) ) Balance end of year Accumulated other comprehensive loss Balance beginning of year ) ) Other comprehensive gain (loss) for the year ) Balance end of year ) ) Deficit Balance beginning of year ) Dividends paid ) ) Profit (loss) attributable to shareholders of the Company ) Balance end of year ) ) Total equity attributable to shareholders of the Company Non-controlling interests Balance beginning of year Profit attributable to non-controlling interests Dividends declared to non-controlling interests ) ) Increase (decrease) during the period 5(b) ) Balance end of year Total equity The accompanying notes are an integral part of these consolidated financial statements Eldorado Gold Corporation Notes to the Consolidated financial statements (Expressed in thousands of U.S. dollars, unless otherwise stated) 1. General Information Eldorado Gold Corporation (“Eldorado” or the “Company”) is a gold exploration, development and mining company. The Company has operations and ongoing exploration and development projects in Turkey, China, Greece, Brazil and Romania. The Company acquired Glory Resources Ltd. (“Glory”) in March 2014. Glory has the Sapes project in Thrace, Greece. Eldorado is a public company which is listed on the Toronto Stock Exchange and New York Stock Exchange and is incorporated and domiciled in Canada. 2. Basis of preparation These consolidated financial statements, including comparatives, have been prepared using accounting policies in compliance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The consolidated financial statements were authorized for issue by the Board of Directors on February 19, 2015. Adoption of new accounting standards and upcoming changes The following interpretation of a standard has been adopted by the Company commencing January 1, 2014: ● IFRIC 21 ‘Levies’ – This interpretation of IAS 37, ‘Provisions, Contingent Liabilities and Contingent Assets’, applies to the accounting for levies imposed by governments. IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (“obligating event”). IFRIC 21 clarifies that the obligating event that gives rise to a liability to pay a levy is the activity described in the relevant legislation that triggers the payment of the levy. There was no impact on these consolidated financial statements as a result of the adoption of this standard. The following standards have been published and are mandatory for Eldorado’s annual accounting periods no earlier than January 1, 2017: ● IFRS 9 ‘Financial Instruments’ – This standard was published in July 2014 and replaces the existing guidance in IAS 39, ‘Financial Instruments: Recognition and Measurement’. IFRS 9 includes revised guidance on the classification and measurement of financial instruments, including a new expected credit loss model for calculating impairment on financial assets, and the new general hedge accounting requirements. It also carries forward the guidance on recognition and derecognition of financial instruments from IAS 39. IFRS 9 is effective for annual reporting periods beginning on or after January 1, 2018, with early adoption permitted. The Company is currently evaluating the extent of the impact of the adoption of this standard. ● IFRS 15 ‘Revenue from Contracts with Customers’ – This standard contains a single model that applies to contracts with customers and two approaches to recognising revenue: at a point in time or over time. The model features a contract-based five-step analysis of transactions to determine whether, how much and when revenue is recognized. New estimates and judgmental thresholds have been introduced, which may affect the amount and/or timing of revenue recognized. This standard is effective for fiscal years ending on or after December 31, 2017, with early adoption permitted. The Company does not expect this standard to have a material impact on its financial statements. There are other new standards, amendments to standards and interpretations that have been published and are not yet effective. The Company believes they will have no material impact to its consolidated financial statements. Eldorado Gold Corporation Notes to the Consolidated financial statements (Expressed in thousands of U.S. dollars, unless otherwise stated) 3. Significant accounting policies The principal accounting policies set out below have been applied consistently to all years presented in these consolidated financial statements, and have been applied consistently by all Eldorado entities. Basis of presentation and principles of consolidation (i) Subsidiaries and business combinations Subsidiaries are entities controlled by Eldorado. Control exists when Eldorado is exposed to, or has rights, to variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. In assessing control, potential voting rights that currently are exercisable are taken into account. The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases. The acquisition method of accounting is used to account for business acquisitions. The cost of an acquisition is measured as the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are generally measured initially at their fair values at the acquisition date, irrespective of the extent of any non-controlling interest. The excess of the cost of acquisition over the fair value of Eldorado’s share of the identifiable net assets acquired is recorded as goodwill. If the cost of acquisition is less than the fair value of the net assets acquired, the difference, or gain is recognised directly in the income statement. Transaction costs, other than those associated with the issue of debt or equity securities, which the Company incurs in connection with a business combination, are expensed as incurred. The most significant wholly-owned and partially-owned subsidiaries of Eldorado, are presented below: Subsidiary Location Ownership interest Status Operations and development projects owned Tüprag Metal Madencilik Sanayi ve Ticaret AS (“Tüprag”) Turkey 100% Consolidated Kişladağ Mine EfemçukuruMine Qinghai Dachaidan Mining Ltd. (“QDML”) China 90% Consolidated TJS Mine Sino Guizhou Jinfeng Mining Ltd. (“Jinfeng”) China 82% Consolidated Jinfeng Mine Sino Gold Jilin BMZ Mining Ltd. China 95% Consolidated White Mountain Mine Heihe Rockmining Ltd. (“Eastern Dragon”) China 75% Consolidated Eastern Dragon Project Hellas Gold SA (“Hellas”) Greece 95% Consolidated Stratoni Mine Olympias Project Skouries Project Thracean Gold Mining SA Greece 100% Consolidated Perama Hill Project Glory Resources Ltd. Greece 100% Consolidated Sapes Project Unamgen Mineração e Metalurgia S/A Brazil 100% Consolidated Vila Nova Iron Ore Mine Brazauro Resources Corporation (“Brazauro”) Brazil 100% Consolidated Tocantinzinho Project Deva Gold SA (“Deva”) Romania 81% Consolidated Certej Project (ii) Investments in associates (equity accounted for investees) Associates are those entities where Eldorado has the ability to exercise significant influence, but not control, over the financial and operating policies. Significant influence is presumed to exist when the Company holds between 20 and 50 percent of the voting power of another entity. Associates are accounted for using the equity method (equity accounted investees) and are recognized initially at cost. The consolidated financial statements include Eldorado’s share of the income and expenses and equity movements of equity accounted investees, after adjustments to align the accounting policies with those of Eldorado, from the date that significant influence commences until the date that significant influence ceases. Eldorado Gold Corporation Notes to the Consolidated financial statements (Expressed in thousands of U.S. dollars, unless otherwise stated) 3. Significant accounting policies (continued) When the Company’s share of losses exceeds its interest in an equity accounted investee, the carrying amount of that interest (including any long-term investments) is reduced to nil and the recognition of further losses is discontinued except to the extent that the Company has an obligation to make, or has made, payments on behalf of the investee. At each balance sheet date, each investment in associates is assessed for indicators of impairment. (iii) Transactions with non-controlling interests For purchases from non-controlling interests, the difference between any consideration paid and the relevant share of the carrying value of net assets of the subsidiary acquired is recorded in equity. Gains or losses on disposals to non-controlling interests are also recorded in equity. Eldorado treats transactions in the ordinary course of business with non-controlling interests as transactions with third parties. (iv) Transactions eliminated on consolitation Intra-company and intercompany balances and transactions, and any unrealized income and expenses arising from all such transactions, are eliminated in preparing the consolidated financial statements. Foreign currency translation (i) Functional and presentation currency Items included in the financial statements of each of Eldorado’s entities are measured using the currency of the primary economic environment in which the entity operates (the functional currency). The consolidated financial statements are presented in U.S. dollars, which is the Company’s functional and presentation currency, as well as the functional currency of all significant subsidiaries. (ii) Transactions and balances Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the dates of the transactions. Monetary assets and liabilities denominated in foreign currencies at the reporting date are translated to the functional currency at the exchange rate at that date. Foreign exchange gains and losses resulting from the settlement of such transactions, and from the translation of monetary assets and liabilities denominated in foreign currencies, are recognised in the income statement. Property, plant and equipment (i) Cost and valuation Property, plant and equipment are carried at cost less accumulated depreciation and any impairment in value. When an asset is disposed of, it is derecognized and the difference between its carrying value and net sales proceeds is recognized as a gain or loss in the income statement. (ii) Property, plant and equipment Property, plant and equipment include expenditures incurred on properties under development, significant payments related to the acquisition of land and mineral rights and property, plant and equipment which are recorded at cost on initial acquisition. Cost includes the purchase price and the directly attributable costs of acquisition or construction required to bring an asset to the location and condition necessary for the asset to be capable of operating in the manner intended by management. (iii) Depreciation Mine development costs, property, plant and equipment and other mining assets whose estimated useful life is the same as the remaining life of the mine are depreciated, depleted and amortized over a mine’s estimated life using the units-of-production method calculated based on proven and probable reserves. Eldorado Gold Corporation Notes to the Consolidated financial statements (Expressed in thousands of U.S. dollars, unless otherwise stated) 3. Significant accounting policies (continued) Capitalized development costs related to a multi-pit operation are amortized on a pit-by-pit basis over the pit’s estimated life using the units-of-production method calculated based on proven and probable reserves related to each pit. Property, plant and equipment and other assets whose estimated useful lives are less than the remaining life of the mine are depreciated on a straight-line basis over the estimated useful life of the assets. Where components of an asset have a different useful life and cost that is significant to the total cost of the asset, depreciation is calculated on each separate component. Depreciation methods, useful lives and residual values are reviewed at the end of each year and adjusted if appropriate. (iv) Subsequent costs Expenditure on major maintenance or repairs includes the cost of replacement parts of assets and overhaul costs.Where an asset or part of an asset is replaced and it is probable that further future economic benefit will flow to the Company, the expenditure is capitalized.Similarly, overhaul costs associated with major maintenance are capitalized when it is probable that future economic benefit will flow to the Company and any remaining costs of previous overhauls relating to the same asset are derecognized.All other expenditures are expensed as incurred.' (v) Deferred stripping costs Stripping costs incurred during the production phase of a mine are considered production costs and included in the cost of inventory produced during the period in which the stripping costs are incurred, unless the stripping activity can be shown to be a betterment of the mineral property, in which case the stripping costs are capitalized. Betterment occurs when stripping activity increases future output of the mine by providing access to additional reserves. Stripping costs incurred to prepare the ore body for extraction are capitalized as mine development costs (pre-stripping). Capitalized stripping costs are amortized on a unit-of-production basis over the proven and probable reserves to which they relate. (vi) Borrowing costs Borrowing costs are expensed as incurred except where they are directly attributable to the financing of construction or development of qualifying assets requiring a substantial period of time to prepare for their intended future use.Interest is capitalized up to the date when substantially all the activities necessary to prepare the asset for its intended use are complete. Investment income arising on the temporary investment of proceeds from borrowings is offset against borrowing costs being capitalized. (vii) Mine standby and restructuring costs Mine standby costs and costs related to restructuring a mining operation are charged directly to expense in the period incurred. Mine standby costs include labour, maintenance and mine support costs during temporary shutdowns of a mine. Exploration, evaluation and development expenditures (i) Exploration Exploration expenditures reflect the costs related to the initial search for mineral deposits with economic potential or obtaining more information about existing mineral deposits. Exploration expenditures typically include costs associated with the acquisition of mineral licenses, prospecting, sampling, mapping, diamond drilling and other work involved in searching for ore. All expenditures relating to exploration activities are expensed as incurred except for the costs associated with the acquisition of mineral licenses which are capitalized. (ii)
